Citation Nr: 0724942	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1963 to December 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2005, 
a Central Office hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The veteran had also 
initiated an appeal of entitlement to service connection for 
left ear hearing loss.  A September 2005 rating decision 
granted service connection and a 50 percent rating for such 
disability.  Hence, that matter is not before the Board.  
[The veteran has not expressed disagreement with the rating 
assigned.] 

At the January 2005 Central Office hearing, left ear tinnitus 
was raised.  This issue was previously referred back to the 
RO for adjudication by the Board in its March 2005 remand.  
Since the RO has not adjudicated left ear tinnitus, the Board 
is referring the issue back to the RO again for proper 
adjudication. 


FINDING OF FACT

Right ear hearing loss disability was not manifested in 
service; sensorineural right ear hearing loss was not 
manifested in the first postservice year; and any current 
right ear hearing loss disability is not shown to be related 
to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for right ear hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
August 2003 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An April 2005 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating right ear hearing loss, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
Per the Board's remand, the RO arranged for a VA audiological 
examination in April 2005 and a VA opinion in January 2007.  
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of this claim.

B.  Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
right ear hearing loss disability.  On November 1965 
separation examination, pure tone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10

His entrance audiometry and other November 1965 audiometry 
also showed normal hearing in the right ear with no 
significant puretone threshold shifts shown.

The DD Form 214 shows the veteran's primary specialty was 
engineer equipment assistant.  He also won an expert badge in 
rifles.

The veteran submitted two private audiometry taken in 
December 1999 and January 2000 by Clinical Audiology that may 
indicate that the veteran has right ear hearing loss by VA 
standards.  However, the audiometry are in chart format which 
the Board is neither competent nor authorized to interpret.  
Moreover, handwritten notes on January 2000 audiometry noted 
upper normal levels of hearing loss in the right ear.

At the January 2005 hearing, the veteran described his 
exposure to service noise trauma in more depth.  At Fort 
Gordon, Georgia, he was exposed to loud noise on the rifle 
range; ear protection was not provided.  At Fort Campbell, 
Kentucky, he experienced noise trauma when he operated five 
ton graders and TD20 bulldozers.  In field duty in South 
Carolina, he was exposed to loud noise by operating graders 
and other heavy equipment.  Throughout the hearing, he 
continued to emphasize that his left ear was the ear that 
predominantly bothered him. 

On the authorized audiological evaluation in April 2005 pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
65
85
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  The examiner noted that the 
examination revealed a mild to severe high frequency 
sensorineural hearing loss for the right ear, but did not 
provide an opinion as to the etiology of the veteran's 
current right ear hearing loss.  The veteran reported no 
post-service occupational or recreational noise exposure.

In January 2007, audiologist K.D., Ph.D. discussed the 
veteran's right ear hearing loss disability and opined as to 
its likely etiology.  After reviewing the veteran's claims 
file in its entirety, he opined that it is more likely than 
not that the veteran's right ear hearing loss was not caused 
by his military service.  He found that because the veteran's 
right ear hearing was noted as normal upon separation, there 
must have been additional noise exposure between 1963 and 
1999 that produced the "characteristic notch-shaped" right 
ear hearing loss.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the record contains evidence that the veteran has 
right ear hearing loss sufficient to be considered a 
disability in his right ear.  Furthermore, as he was an 
engineer equipment assistant and worked with rifles, it may 
be conceded that he was exposed to noise trauma in service.  
However, there is no competent evidence that relates any 
current right ear hearing disability to noise exposure in 
service (or otherwise to service) or suggests such a 
relationship.  It is notable that the veteran emphasized left 
ear hearing loss at the January 2005 hearing.  There is no 
competent evidence that a hearing loss disability was 
manifested in service or in the first postservice year, so as 
to permit a finding that such disability became manifested in 
service and persisted, or to allow for application of the 
chronic disease presumptions for sensorineural hearing loss 
(as organic disease of the nervous system).  Furthermore, 
there is competent medical evidence (January 2007 opinion) 
that denies any nexus between the veteran's current right ear 
hearing loss disability and service.  There are no medical 
opinions to the contrary.

While the veteran may believe that his current right ear 
hearing loss disability is related to service, as a layperson 
he is not competent to opine in matters concerning medical 
diagnosis and etiology.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 294 (1992).

As the preponderance of the evidence is against there being a 
nexus between any current right ear hearing loss disability 
and the veteran's service, the preponderance of the evidence 
is against his claim.  Consequently, service connection for 
right ear hearing loss must be denied.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


